CORSON, J.
(dissenting). I dissent from the views expressed by the majority of the -court in affirming the judgment of the court below and order denying a new trial, for the reason that the trial court clearly abused its discretion in denying the defendant’s motion for a new trial upon the ground of newly discovered evidence It clearly appears from the affidavit of the defendant that subsequently to his trial one Robert George and one Willie A. ■ Adams were tried for the same offense, and on their trial for the first time admitted that they had committed the larceny alleged in the information, and for which the defendant was tried, and that subsequently to their trial they both stated to the defendant that they could and would swear that the defendant was not guilty of any crime in connection with the said larceny; that prior to the trial of this defendant the said George and Adams denied that they were guilty of the larceny alleged in the information, and refused, on the request of the defendant, to -give any evidence in regard to his connection therewith, but that since their said trial, they are willing to testify, which is true, that this defendant had no connection with, or knew of, the larceny committed by them. The said Robert. George, and said Willie A. Adams made affidavits that they had read the affidavit of the defendant, and knew the contents thereof, and that the same was true, and that they alone committed said larceny on November 23, 1907, and that this -defendant "knew nothing of its commission, nor how it was committed, nor when it was committed, neither did he aid or abet, or assist in any manner in its commission;” .that they would give evidence to the above facts, if a new trial should be granted; that up to the time of their trial both had, to all persons, denied that they were guilty, and denied same to said defendant, who had asked them to tell the truth so he could use their evidence om the trial. In my judgment the facts stated by the defendant in hi’s affidavit supported and corroborated by the affidavit of George and Adams made such a showing as entitled the defendant to a new trial, especially in a case where it is stated in the abstract that there *572was no positive evidence that the defendant had stolen the property described in the information, or assisted in any manner in the larceny, and that the evidence against him was entirely circumstantial, which statement is not denied by the Attorney General. It is difficult to discover any motive that would induce George and Adams, who admitted their own guilt of the larceny of the property described in the information, to add to the crime of which they were found guilty the further crime of perjury by testifying that the defendant, in the case at bar had no connection with, and had no knowledge of, the commission of the larceny. While ordinarily an appellate court will be reluctant to reverse the decision of the trial court in denying a motion for a new trial on the ground of newly discovered evidence, still I am of the opinion that the court in this case, upon the showing made, should have granted the motion.